CaSe 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 1 of 63

Fil| in this information to identify your case:

United States Bankruptcy Coult for the:

Distn'ct of Nevada

Case number (/Hmown)»

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are Filing under:

Chapter 7
i;l Chapter 11
i;l Chapter 12
El Chapier 13

._,`r-.\,;;.
i:\i”.'u'_.i"? 9'L’
,\ , . , 0

":U i‘i
7111;€€:1 13 311 1 11

ij Check if this is `ja:n:
1 managerian .r\'

,:.......`

12I17

The bankruptcy forms use you and Debtor 1 to refer to a debtor tiling alone. A married couple may file a bankruptcy case together-called a
joint case--and in joint cases, these forms use you to ask for intormation from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information ls needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

m ldentify Yourself

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
govemment-issued picture TERRY ,,,,,,,, s i…_~_¥ ,#`¥ ss
identihcation (for example, F"s‘ name F"'St name
your driver’s license or TYRONE
passport). Midd|e name Middle name
Bn`ng your picture M ITCHELL
identification to your meeiing Las! name Last name
with the trustee JR.

§Jf?ix (sr.f]ili,'iii) j

2. A|| other names you

Suffix (Sr: JT;ii,"i\i) `

 

 

 

 

 

have used in the last 8 F,,S, ng;ne_* ir "v*““` j #" `“" ;,§n;E/g’_ 1
years
lnclude your married or Midd\e name Middie name
maiden names.
Last name Last name
W’ ` ' j a i` " j Er§ir'»ER” ` \ f
Midd|e name Middle name
Last name Last name
3. On|y the last 4 digits of
yourSocia|Security XXX _ XX“`-_a~_g-_7~_5-- xXX _ XX`_-_-_--~--
number or federal 0R oR
individual Taxpayer 9 9
identification number XX _ XX __ ~_ __ __ XX _ XX _ ~_. ___ ___
(lTlN)
Officia| Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 2 of 63

won TERRY TYRONEMTCHELL, JR

 

First Name Middle Name

4. Any business names
and Emp|oyer
|dentification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to file for
bankruptcy

Official Fonn 101

Last Name

About Debtor 1:

m l have not used any business names or Ele.

Business name

Business name

EN

7545 OSO BLANCA RD #2083

N umber Street

 

 

LAs vEGAs \ Nv

89149~

city *"st'ata ziP code '
CLARK

County

 

lf your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address

 

Number Street

P.O. Box

€ty j ' w 'N` '§aTa"" iizF>'C'oU

Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

i;l | have another reason, Exp|ain.
(See 28 U.S_C. § 1408.)

 

 

 

 

Case number ()fknown)

About Debtor 2 (Spouse only in a Joint Case):

n l have not used any business names or Ele.

 

Business name

Business name

 

lf Debtor 2 lives at a different address:

Number Street

 

City ` ' state ziP Cod;

 

Eo:unty

lf Debtor 2’s mailing address ls different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

Nu mber Street

 

P.O. Box

city ' state ziP co`d;

Check one:

i;l Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

i;l l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for lndividuals Filing for Bankruptcy page 2

 

Debtor 1

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 3 of 63

TEFiFiY TYRONE lVllTCHELL, Jl:t____j

Case number (ir

 

First Name

Middle Name

Lasl Name

men the court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
amiiate?

Do you rent your
residence?

Ofticiai Form 101

known)_>

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuais Filing
for Bankruptcy (Form 2010)), Aiso, go to the top of page 1 and check the appropriate box.

m Chapter 7
i:l Chapter 11

iI] chapter 12
i:l Chapter 13

i:l l will pay the entire fee when lfi le my petition. Piease check with the cierk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourseif, you may pay with cash, cashiers check, or money order. if your attomey is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

i:l l need to pay the fee in installments if you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Ofiiciai Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Ofliciai Form 1038) and file it with your petition_

Case number

_ Case number

_ Case number g

7 Reiationsh\p to you

_ Case number, il known__

Relationship to you

Case number,

m No
i:l Yes. Diatn'ot _. _when _
MMi DD/YYYY
Distnct _ When
MM/ DD/YYYY
District _ __ ___ v_When _____
MM/ DDlYYYY
m No
i:l Yes. Debtor _ ___ -4 4 a
Drstrict ___ _ __ When __
MM l DD iYYYY
Debtor ___ ____ _____ ___
District _ y _ When
MM/DD/YYY¥
i:l No. Go to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

n Yes. Fiii out initial Statemenf About an Eviciion Judgmeangainst You (Forrn 101A) and file it as
part of this bankruptcy petition.

Voluntary Petltion for individuals Filing for Bankruptcy

if known _

page 3

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 4 of 63

Debtor 1

TEFiFiY TYRONE MITCHELL, JFi

Case number (irkmwn)
First Ntxne Middle Ntlne

 

Lest Name

Report About Any Businesses You Ovvn as a Sole Proprletor

 

12. Are you a sole proprietor m No4 3010 part 4y

of any fu||- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

it you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor’?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D)4

i;l Yes. Name and location of business

Name ot business it any-

 

Number _Street

T`~ W M'ez`
Check the appropriate box to describe your business:

i:l Health Care Business (as defined in 11 U.S.C. § 101(27A))
m Singie Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
m Stockbroker (as defined in 11 U.S.C. § 101(53A))

i.`.l Commodrty Broker (as denne<i in 11 u.s.c. § 101(6))

i;l None of the above

if you are filing under Chapter 11 , the court must know whether you are a small business debtor so that ii
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C_ § 1116(1)(B).

m No. i am not filing under Chapter 11.

ij No. l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in
the Bankruptcy Code.

ij Yes. l am filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankruptcy Code.

Report If You own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property mat needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
thai needs urgent repairs?

OfEcial Form 101

m No
m Yes. What is the hazard?

if immediate attention is needed, why is ii needed'? _

 

Where is the propertY?

 

 

 

 

Number >?treet
City State ZlP Code
Voluntary Petltion for individuals Filing for Bankruptcy page 4

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 5 of 63

 

Debtor 1 TE R RY TYR_QNE M iTCH E i_i_, J R Case number (ifknowr»i 1 1 1*4_*4“._
First Name Middie Name Last Na'ne
Part 5: Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Teii the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you tile for
bankruptcy. You must
truthfully check one of the
following choices |f you
cannot do so, you are not
eligible to tile.

if you H|e anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officia| Form 101

About Debtor 1:

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30~day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirement, attach a sepa rate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you iled for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons you must
still receive a briefing within 30 days after you iiie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed. if any, if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

Cl oisabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i

reasonably tried to do so.

n Active duty. l am currently on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of compietion.

Within 14 days after you tile this bankruptcy petition,
you MUST G|e a copy of the certificate and payment
plan, `rf any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request and exigent
circumstances merit a 30~day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to die this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satis&ed with your reasons you must
still receive a briefing within 30 days after you fiie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, `rf any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15

days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabillty. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet. even after |
reasonably tried to do so.

n Active duty. l am currently on active military

duty in a military combat zone,

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 6 of 63

osbibii TEFiFiY TYRONE MlTCHELL, JFi _i

 

First Name Midde Nane

m Answer These Questions for Reporting Purposes

Last Name

Case number (irknown)

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Be|ow

For you

Offlcial Foi’m 101

16a Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101(8)
as “incun'ed by an individual primarily for a personai, fami|y, or household purpose_”

[I] No. Go to line 16b.
21 Yes. co io line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

n No. Go to line 16c.
[I] Yes. soto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

[;] No_ l am not filing under Chapter 7. Go to line 18.

m Yes. | am filing under Chapter 7, Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

g No
m Yes

iZi 149
Ei 50-99
[I] 100-199
Ei 200-999

Uscsso,ooo

lI] s50,001~$100,000
Ei 5100,001~$500,000
Ei 3500,001_$1 million

lj/$c$so,ooo

Ei 350,001-$100,000
C] $100,001-$500,000
lI] $500,001-$1 million

Ei 1,000-5,000
[i 5,001~10,000
[i 10,001-25,000

[i $1,000,001~$10 million

Ei $10,000,001»$50 million
Ei $50,000,001-$100 million
[I] $100,000,001-$500 million

[I] $1,000,001-$10 million

Ei $10,000,001-$50 million
lI] $50,000,001-$100 million
[i $100,000,001-$500 million

Ei 25,001-50,000
[i 50,001»100,000
[i Moreihan100,000

lI] $500,000,001-$1 billion

[I] $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei ivlore than $50 billion

lI] $500,000,001-$1 billion

Ei si,ooo,ooo,ooi_$io billion
Ei $10,000,000,001-$50 billion
Ei ivlore than 350 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

if l have chosen to tile under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me Hll out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

\§.'

Signature of Debtor 1

Executed on O/ f /'g[<}¢?[ q

MM /DD /YYYY

Voiuntary Petition for individuals Filing for Bankruptcy

Executed on

Signature of Debtor 2

lvllvl / co /YYYYA

page 6

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 7 of 63

benton TERRY TYRONE MITCHELL, JR

Case number iiiknbwni

 

Firsi Nsne Midde Name

For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Ochial Fon'n 101

Lasi Nsne

 

l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and_ in a case in which § 707(b)(4)(D) applies, certify that l have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

X

 

 

 

 

 

 

 

Date
Signature of Aitorney for Debtor MM / DD /YYYY
Printed name _*
Firm name
Number Street
City State Y`C'ode "i

Contact phone

 

Email address

 

Bar number

State

Voluntary Petition for individuals Filing for Bankruptcy page 7

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 8 of 63

Deb,o,i TERRY TYRONE lvllTCl-lELl_, ila

Case number (irknowni

 

FiisiName Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Offlcial Form 101

 

Last Name

The law allows you, as an individual, to represent yourself in bankmptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfu||y. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful, you must correctly file and handle your bankmptcy case. The niles are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U_S. tmstee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be dischargedl if you do not list
property or properly claim it as exempt, you may not be able to keep the property, The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankmptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankmptcy Code, the Federal Rules of
Bankmptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No
m Yes

Are you aware that bankniptcy fraud is a serious crime and that if your bankmptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

UNo

m Yes. Name of Person AMY MiLLEF\ _
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Ofticial Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

 

 

Signature of Debtor 1 j Signature of Debtor 2

Date M_/§/m=;()L//' Date \J_g~f

MM/DD /YYYY MM/ DD/YYYY
Contact phone `_/_T\_Hiij vi Contact phone \__ _`
Cell phone 7a O? ’ cl 3 L:*?`S_gi_i Cell phone \, vi_,__~ _q
Email address __H W v w _i Email address

Voluntary Petition for individuals Filing for Bankruptcy page 8

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 9 of 63

 

 

 

 

Certificate Number: 12459-NV-CC-032176748

il459-NV-CC-i)32176748

CERTIFICATE OF CoUNSELING

I CERTIFY that on January 18, 2019, at 11:28 o'clock AM PST, Terry Tvrone
Mitchell Jr received from Abacus Credit Counseling, an agency approved
pursuant to ll U.S.C. § lll to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of ll U.S.C.
§§ l()9(h) and lll.

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: January 18, 2019 By: /s/Shannon Knapp
Name: Shannon Knapp

Titie: CreditCounselor

* Individuais who wish to file a bankruptcy case under title l l of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. S€e ll U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 10 of 63

Fiii in this information to identify the case:

gtewa TERRY TYRONE MlTCHELL, JR

i-‘rrst Name Middie Name Last Name

 

Debtor 2
(Spouse iffiiing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DiSTRlCT OF NEVADA

Case number Chapter
(if known)

 

 

Offlciai Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/1s

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fiii out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federai Ruies of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the foilowing:

§ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

as whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

s whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

§ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
s what tax consequences may arise because a case is filed under the Bankruptcy Code;

3 whether any tax claims may be discharged;

i whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

l how to characterize the nature of your interests in property or your debts; or

ii what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY M|LLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

/ 47 / pate !MQQM

 

 

""?/ f
Signature of Debtor 1 acknowledging receipt emma MM / DD /VYYY
7 g 7 mg g Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD /VYYY

Ofiiciai Form 119 Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature page 1

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 11 of 63

TERRY TYRONE MiTCHELL, JR

F-`irst Name Midd|e Nmie Lasi Name

Debtor 1 Case number (i'fi<nown)

 

 

Part 2: Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, l declare that:
a l am a bankruptcy petition preparer or the officer, principai, responsible person, or partner of a bankniptcy petition preparer;

z i or my firm prepared the documents listed below and gave the debtor a copy of them and the Noti'ce to Debtor by Bankruptcy Pet/'ti'on
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

ii if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, i or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY MlLLEFi OWNER AMY TAXES N MORE
Printed name Titie, if any Fin'n name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

city ' State ziP code contact phone '

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that i check:

(Check all that apply.)
g Voluntary Petition (Form 101) m Schedule i (Form 106i) a Chapter 11 Statement of Your Current Monthiy
lnco e Form 1228
g Statement About Your Social Security Numbers w Schedu|e J (Form 106J) m ( )
(Fonn 121) 4 a Chapter 13 Statement of Your Current Monthly
_ _ m Dec'a'at'°n About an '"dividua' Debt°rys income and Calcuiation of Commitment Period
g Summary of Your Assets and Liabilities and Scheduies (Form 106Dec) (Form 12201)
Cert 'n Stat` t` l into at`on For 1068
m 31 ls lea rm l ( m um) w Slafemem Of Fi"ancia| Afiails (Fo"'n 107) a Chapter 13 Ca|culation of Your Disposable
Schedu|e A/B Form 106A/B
( ) 12 Staterneni of intention for individuals Filing income (F°"“ 122C‘2)
g Scheduie C (Form 1060) Under Chapter 7 (Form 108) a Application to Pay Filing Fee in installments
g Scheduie D (Form 106D) m Chapter 7 Statement of Your Current m (Form 103A)
Monthi income Form 122A-1 A i‘ ti n t Ha e Cha t 7 F`i` F e
q Sci'iedu|e E/F (Form 106E/F) y ( ) v\;);:`;:: ((;:o:n 10;8) p er king e
g a Statement of Exemption from Presumption
Schedule G (Form 1066) Of Abu$e Under § 707(b)(2) w A list of names and addresses of all creditors

w Scl’ieduie H (Form 106H)

D

(Form 122A-1Supp)

Chapter 7 Means Test Caicu|ation
(Form 122A-2)

D

(creditor or mailing matn'x)

Other

Bankruptcy petition preparers must sign and give their Socia| Security numbers. if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Socia| Security number of each preparer must be provided. 11 U.S.C. § 110.

/\ to 2 0 ioO 255‘i tracingle

Signatur m`?ou§tcy petition preparer or officer, principa|, responsible '_ "_ j
e , or pa er

§¢ociDe;nty-number of per;c;i'whos_igned
AMY Mii_i_ER

Printed name

 

 

Date
MM l DD / YYYY

 

Signature of bankruptcy petition preparer or ofticer, principai, responsible §ciaii$ecurity;n@r omé;'iwvho:@nm

person, or partner

 

Printed name

Offioial Form 119 Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature page 2

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 12 of 63

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEyADA

rn reTEFiFtY TYRONE MITCHELL, JR Case N<).
Debtor

 

Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition rf a bankruptcy petition preparer prepares the petition, 11 U,S,C. § 110(h)(2).]

i. Under ii U.S.C. § l iO(h), l declare under penalty oi` perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as foilows:

For document preparation services l have agreed to accept ............................... $200.00
Prior to the filing of this statement l have received ............................................. $ 209 QQ
Balance Due ......................................................................................................... $0.00

2. l have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (s cify)
TERRY TYRONE M|TCHELL, JF{ pal me CaSh.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed beiow;

 

 

 

NAME SOCIAL SECURITY NUMBER
g , %/ 620602539 0/ // (//§5)/7
C/Signature _ Social Security number of bankruptcy Date l
petition preparer*
AMY M|LLER 8565 S. EASTERN AVE SUITE 128. LAS VEGAS. NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If` the bankruptcy petition preparer is not an individuai, state the Sociai Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by l l U.S.C. § i iO).

A bankruptcy petition preparer’s failure lo comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.SlC. § 156.

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 13 of 63

Fil| in this information to identify your case:

Debiori TERRY TYRON M|TCHELL, JR

Firsi Name Middle Name

Debtor 2

 

(SpOuSS, if flilng) First Name Middle Name
United States Bankruptcy Court for the: Disirici Of Nevada

Case number

 

(lf known)

 

 

Official Form 1068um

 

El check irthis is an
amended filing

Summary of Your Assets and Liabi|ities and Certain Statistical information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fil| out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

i. Schedu/e A/B: Propeny (Ofticial Form 106A/B)

1a. Copy line 55, Total real estate, from Schedu/e A/B ..........................................................................................................

ib. Copy line 62, Total personal property, from Schedu/e A/B ...............................................................................................

ic. Copy line 63, Total of all property on Schedu/e A/B .........................................................................................................

m Summarize Your Liabi|ities

2_ Schedu/e D.' Creditors Who Have C/aims Secured by Propeny (Ofticial Form 106D)
2a. Copy the total you listed in Column A, Amount of c/alm, at the bottom of the last page of Part 1 of Schedu/e D ............

3. Schedu/e E/F.' Creditors Who Have Unsecured C/alms (Ofticial Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedu/e E/F ............................................

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedu/e E/F .......................................

m Summarize Your income and Expenses

Your total liabilities

Your assets
Value of what you own

 

 

$ 0.00
$ 2,550.00
$ 2,550.00

 

 

Your liabilities
Amount you owe

 

 

 

 

 

4_ Schedu/e /: Your /ncome (Official Form 106|)

Copy your combined monthly income from line 12 of Schedu/e/ ..........................................................................................

5. Schedu/e J: Your Expenses (Ofticial Form 106.l)

Copy your monthly expenses from line 220 of Schedu/e J ....................................................................................................

Official Form 1063um Summary of Your Assets and Liabi|ities and Certain Statistical information

$ 4,500.00
$ 0.00

+ $ ii,367.00
$ 15,867.00
$ 1,707.01
$ 2,320.00

page 1 of 2

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 14 of 63

Dawa TERRY TYRoN i\/iiTci-iELL, JR Casenumben,,imm

 

First Name Middie Name Last Name

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

m Yes

7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personai,

family, or household purpose.” 11 U.S.C, § 101(8). Fill outlines 8-9g for statistical purposes 28 U.S,C. § 159,

n Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules

8. From the Statement of Your Current Monthly lncome; Copy your total current monthly income from Official

 

 

 

 

 

 

 

Form 122A-i Line ii; oR, Form 1223 Line ii; oR, Form 1220-1 tine i4. $ 2,623.99
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $__M
9b, Ta)<es and certain other debts you owe the government (Copy line 6b.) $__MO_
9c, Claims for death or personal injury while you were intoxicated (Copy line 6c,) $______LOO_
9d. Student loans. (Copy line 6f.) $_M
9e, Obligations arising out of a separation agreement or divorce that you did not report as $ O_()()

priority claims. (Copy line 6g.) ____
9f. Debts to pension or pmm-sharing plans, and other similar debtsl (Copy line 6h.) + $ 0.00
99, Totai. Add iines 93 through er $ 4,500.00

Ofticial Form 1OSSum Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of2

 

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39

Fill in this information to identify your case and this filing;

 

TERRY TYRONE MiTCHELL, JR

 

 

Debtor 1

First Name Middie Name Last Name
Debtor 2
(SpOuSQ, ii filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number

 

 

Officiai Form 106A/B
Schedule A/B: Froperty

 

Page 15 of 63

n Check if this is an
amended filing

12115

in each categoryl separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or Other Reai Estate You own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ii No. co to Part 2.
a Yes. Where is the property?
What is the property? Check all that appiy.

n Sing|e-family home
1.1.

 

Street address if available, or other description a Dup|ex or mum-un" building
n Condominium or cooperative
n Manufactured or mobile home
n Land

n investment property

a Timeshare

a Other g iA

 

 

City State ZlP Code

Who has an interest in the property? Check one.

a Debtor 1 only
County n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entiretiesl or a life estate), if known.

 

n Check if this is community property
(See instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check all that appiy.

Singie-family home
1.2.

 

Du lex or multi-unit buildin
Street address if available, or other description p _ _ `g
Condominium or cooperative
Manufactured or mobile home
Land

investment property

 

 

Timeshare
Other

City State ZlP Code

UUUUUUUU

 

Who has an interest in the property? Check one.
a Debtor1 only
County n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credl'tors Who Have Claims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check ifthis is community property
(see instructions)

Other information you wish to add about this iteml such as local

property identification number:

 

Ofncial Form 106A/B Schedule AlB: Property

page 1

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 16 of 63

 

 

 

 

n Debtor 2 only
ij Debtor1 and Debtor 2 only
i;l At least one of the debtors and another

 

 

 

Debtor1 TERRY TYRONE MiTCHELL, JR ease numberirimwn
inst Name Middle Name w ` Last Name v v
What is the Pr°Perty? Check 3" that apply- Do not deduct secured claims or exemptions Put
ij Sing|e_famny home the amount of any secured claims on Schedule D:
1-3- l._, Creditors Who Have Claims Secured by Properly.
Street address if availab|e, or other description n Dup|ex or multi-unit building
n Condominium or Cooperative Cutrrent value o; the Culr;ent value of 't)he
entre rope . o ion ou own.
_ 4 vi j n Manufactured or mobile horne p ny p y
n Land $ $
n investment property
Clty State ZlP Code n Timeshare Describe the nature of your ownership
n interest (such as fee simple, tenancy by
Other 41 _ 1111 s j the entireties, or a life estate), if known.
Who has an interest in the property? Check one. '~
n Debtor1 only
County

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages

0.00
you have attached for Part 1. Write that number here. ...................................................................................... ') $` '

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicie, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

n No

g Yes

3'1' Make: NiSSAl:\i__H
Mode,: _ALTlMA
Year: 2015

Approximate mileage: 754000 7 ,r __

Other information:

if you own or have more than one, describe here:

3'2_ Make:
Model: i___~
Year:

Approximate mileage:

Other information:

Ofiiciai Form 106A/B

Who has an interest in the property? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

ij At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

ij At least one of the debtors and another

ij Check if this is community property (see
instructions)

Schedule Ale Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 8,500.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 17 of 63

TERRY TVRONE MiTCHELL, JR

 

 

Debtor 1 _MA` Case number (irknnwn)
Firsl Name Midd|e Name Last Name
3,3, Make; *"m_ ___" who has an 'nterest m the property? Check °ne» Do not deduct secured claims or exemptions Put
n Debtor 1 am the amount of any secured claims on Schedule D:
Model: n _A j j y Creditors Who Have Claims Secured by Property.
Year_ n Debtor 2 only

3.4.

Approximate mileage:

Other inforrnation:

Make:

Model:

Year:

Approximate mileage:

Other inforrnation:

Cl Debtor 1 and Debtor 2 only
|;l At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor 1 only

n Debtor 2 only

Cl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditcrs Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, ai rcraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercratt, fishing vessels, snowmobiies, motorcycle accessories

ZNo

n Yes

4_1. Make:
Model:
Year:

Other information:

if you own or have more than one, list here:

4.2.

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Make:
Model:

Year:

 

Other inforrnation:

Oflicial Form 106A/B

Who has an interest in the property? Check one.
n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor 1 only

n Debtor 2 only

|;l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule Ale Property

n

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

$ 0.00

 

 

 

 

page 3

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 18 of 63

Deb,m TERRY TYRONE MiTCHELL, JR

Case number (irrqmwni

 

 

Firsi Name Middle Name Last Name

m Describe Your Personal and Household ltems

Do you own or have any legal or equitable interest in any of the following items?

6. Househo|d goods and furnishings
Examp/es: Major appliances, fumiture, linens, china, kitchenware

n No
m Yes. Describe _________ FURNITURE AND KiTCHENWARE

7. E|ectronics

Examples: Teievisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
coilections; electronic devices including cell phones, cameras, media players, games

n No
m Yes. Describe .......... TELEV|S|ON AND CELLUI_AR PHONE

8. Co||ectib|es of value

Examp/es: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card coilections; other coilections, memorabiiia, coilectibies
m No

l;l Yes. Describe ..........

9. Equlpment for sports and hobbies

Examp/es: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf ciubs, skis; canoes
and kayaks; carpentry tools; musical instruments

m No
n Yes. Describe ..........

10. Fireanns
Examp/es: Pistois, rifles, shotguns, ammunition, and related equipment

m No
n Yes. Describe ..........

11.Ciothes
Examp/es: Everyday ciothes, furs, leather coats, designer wear, shoes, accessories

n No
m Yes. Describe .......... EVERYDAY CLOTHES

12. Jewelry

Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
goid, silver

n No
m Yes. Describe ........... EVERYDAY JEWELRY

13.Non-farm animals
Examples: Dogs, cats, birds, horses

m No
l;l Yes. Describe ...........

14 Any other personal and household items you did not already iist, including any health aids you did not list

m No
n Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ................................................................................................................................................... -)

Ot‘liciai Form 106A/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

$ 800.00
3 1 , 500. 00
$
$
$
3 200.00
$ 50.00
$
$
$ w,_~Zt§SQM

 

page 4

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 19 of 63

Deb,o,, TERRY TYRONE MiTCHELL, JR

First Name

 

male Né`rne Last Name

m Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the foilowing?

16. Cash

Case number (irkmwn)

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition

mNo

n Yes ................................................................................................................................................................

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certiicates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

m No
n Yes .....................

institution name:

17.1A Checking account:

 

17.2. Checking account:

 

17.3. Savings account

 

17.4. Savings accou nt:

 

17.5. Certiticates of deposit:

 

17.6. Other financial account

 

17.7. Other tinanciai account:

 

17.8. Other Hnanciai account:

 

17.9. Other inanciai account:

€£€£€£€£€£€£€£€£€£

 

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds,

m No
n Yes .................

investment accounts with brokerage tirms, money market accounts

institution or issuer name:

 

 

19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

ZNQ

n Yes. Give specific
information about
them

Ofl`lcia| Form 106A/B

Name of entity:

% of ownership:

 

 

9:/‘1 %
0% %
0% %

 

Schedule A/B: Property

page 5

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39

Debtor1 TERRY TYRONE MiTCHELL, JR

 

First Name Middle Name

Lasl Nam s

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders

Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Yes. Give specific issuer namei

information about
them .......................

Case number (i/iv»own)

Page 20 of 63

 

 

21A Reti rement or pension accounts

Examples: interests in lRA, ERiSA, Keogh, 401 (k), 403(b), thrift savings accounts or other pension or profit-sharing plans

mNo

n Yes. List each

account separately Type of account

401(k) or similar plan:

Penslon plan:

lRA:

Retirement account

Keogh:

Addltlonai account

Additionai account

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (eiectric, gas, water), telecommunications

companies or others

m No

n Yes ..........................
Eiectric;
Gas:
Heating oii:

institution name:

institution name or individuai:

 

 

Security deposit on rental unit:

Prepaid rent
Teiephone:

Water:

Rented tumiture;

Other'.

23. Annuities (A contract for a periodic payment of money to you,

mNo

n Yes .......................... issuer name and description:

 

 

 

 

 

 

 

either for life or for a number of years)

 

 

 

Oflicial Form 106A/B

 

Schedule AlB: Property

69€693€6€669696969

page 6

 

named TERRY TYRONE MiTCHELL, JR

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 21 of 63

Case number (lrlmown)

 

First Name Mddie Name Last Name

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

mNo

n Yes

institution name and description Separately f`lie the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

D Yes. Give specihc
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp/es: intemet domain names websites, proceeds from royalties and licensing agreements

mNo

D Yes. Give specihc
information about them.... $

27. Licenses, franchises, and other general intangibles
Examp/es: Building permits, exclusive iicenses, cooperative association hoidings, liquor licenses, professional licenses

mNo

n Yes. Give specihc

information about them....

Money or property owed to you?

28. Tax refunds owed to you
m No

n Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years .......................

Federai:

Lccal:

29. Family support

Examp/es: Past due or lump sum aiimony, spousal support, child support, maintenance, divorce settlement property settlement

mNo

D Yes Give specific information ..............
Aiimcny:

Maintenance:

Su pport:

Divcrce settlement

Property settlement

30. Other amounts someone owes you

Examp/es: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Sociai Security benehts; unpaid loans you made to someone else
m No

n Yes. Give specific information ...............

thciai Form 106A/B Schedule AIB: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions

€N€£€N€N€£

page 7

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 22 of 63

Debtorj TERRY TYRONE MITCHELL, JR Case number (ifimown)

Fim Name Middle Name Last Name

 

 

31. lnterests in insurance policies
Examples: Health, disability, or life insuranoe; health savings account (HSA); credit, homeowners or renter's insurance

mNo

a Yes. Name the insurance company

_ _ _ Company name: Beneflciary; Surrender or refund value;
of each policy and list its value,

32. Any interest in property that is due you from someone who has died

|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

m No
l;l Yes. Give specific information.........._...

33_ Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents, employment disputes, insurance claims, or rights to sue

mNo

l;l Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

l;l Yes. Describe each claim.

35.Any financial assets you did not already list

mNo

n Yes. Give specific information............ s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. write that number here .................................................................................................................................................... -) s O-OO

 

 

 

m Describe Any Business-Related Property ¥ou Own or Have an lnterest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
E No. co m Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

l;l No
n Yes. Describe .......

$
39. Of‘lice equipment, furnishings, and supplies
Examp/es: Business-related computers software modems, printers, copiers, tax machines rugs, telephones, desks. chairs, electronic devices
l;l No
l;l Yes. Describe ....... $

OfEcial Form ‘lOGA/B Schedule AIB: Property page 8

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 23 of 63

09wa TERRY TYRONE MiTCHELL, JR

_ Case numberiirlmown)
Fust Nm\e Middle Name Last Name

 

40. Machinery, tixtures, equipment, supplies you use in business, and tools of your trade

n No
n Ves. Describe .......

 

 

 

 

 

 

 

 

 

 

$
41. inventory
n No
n Ves. Describe ....... $
42. interests in partnerships orjoint ventures
n No
[] Ves. Describe ....... Name of entity % Of ownership;
% $
2d % $
% $
43. Customer lists, mailing lists, or other compilations
n No
n Ves. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No
Cl ves. Describe ........
$
44. Any business-related property you did not already list
n No
n Yes. Give specific $
information .........
$
‘ $
W $
v $
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here .................................................................................................................................................... ')

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterest ln.
|f you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
M No. co to Part 7v
n Ves. Go to line 47v
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47, Farm animals
Examples: Livestock, poultry, farm»raised Gsh

[] No
n Ves ...........

 

Official Form 106A/B Schedule AIB: Property page 9

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 24 of 63

Debtor1 TEl=il=iY TYl=ioNE MiTCHELL, .il=i

Case number (lrknowri)
Fil'st Name Middle Name Last Name

 

 

48. Crops-either growing or harvested

DNo

a Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

a No
a Yes ..........................
$
50. Farm and fishing supplies, chemica|s, and feed
a No
a Yes ..........................
$
51.Any farm- and commercial fishing-related property you did not already list
a No
a Yes. Give specific
information. 3
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... ')
-Describe All Property You Own or Have an interest in That You Did Not List Above
53. Do you have other property of any klnd you did not already list?
Examples: Season tickets, country club membership
m No
n Yes. Give specific
information .............
54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. ') $
List the Totals of Each Part of this Form
55.Part1: Total real estate, line 2 .............................................................................................................................................................. ') $_____O'O_O_
56. Part 2: Total vehicles, line 5 $ O'OO
57. Part 3: Total personal and household items, llne 15 $ 2’550'00
58. Part 4: Total financial assets line 36 $ O'OO
_ . . 0.00
59, Part 5. Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $ O‘OO
61 . Part 7: Total other property nol lls¢ed, line 54 + 3 O-Oo
62. Total personal property. Add lines 56 through 61 . .................... $ 2’550'00 Copy personal property total ') + $ 21550-00
63. Total of all property on Schedule AIB. Add line 55 + line 62 __________________________________________________________________________________________ $__2,§‘_5&§

 

 

 

thcial Form 106A/B Schedule AIB: Property page 10

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39

Fill in this information to identify your case:

Debtor 1

TERRY TYRONE M|TCHELL, JR

 

First Name Miodle Name Last Name

Debtor 2

(Spousel tfilirlg) FirstName

 

lyiidole Name Last Name

United States Bankruptcy Court for fhe; DiStriCt of Nevada

Case number ¢_
(|f known)

 

 

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

Page 25 of 63

El Check if this is an
amended filing

04116

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Ochial Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Altematively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited ln dollar amount. However, if you claim an exemption of100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m identify the property You Claim as Exempt

1.

Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

s

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

3.

Ofticial Form 106C

Brlef description of the property and line on

Schedule A/B that lists this property portion you own

Copy the value from

Current value of the Amount of the exemption you claim

Check only one box for each exemption

Els

 

m 100% of fair market value, up to
any applicable statutory limit

Els

 

m 100% of fair market value, up to
any applicable statutory limit

Els

 

Schedule A/B
Brief .
description; _\_/§Mle______ $ O-OO
Line from
Schedule A/B.' 3 - 1
Brief h u h l it m 580000
description: .
Line from
Schedule A/B.' ‘6_
Brief _
description electromc$ $ 1 ,500.00
Line from

Schedule A/B.' l___

Are you claiming a homestead exemption of more than $160,375?

(Subject to adjustment on 4/01/ 19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

m 100% of fair market value, up to
any applicable statutory limit

n Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Rev. Stat. AnnMo,
§21.090(1)(p)

Nev. Rev_ Stat_ Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page 1 of _2_

 

Deb,om TERRY TYRONE MiTCHELL, JR

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 26 of 63

Case number lirlmewrr>

 

First Name Mlddle Name Last Name

m Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Sched u/e A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
descri ption:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Sched ule A/B.'

Brief
descri ption:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.‘

Bn'ef
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Brief
description:

Line from

Schedule A/B.'

Olecial Form 106C

clothing
1 1

ieMLeleL.____
12

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption

Schedule A/B

$ 200_00 n S Nev. Rev. Stat. Ann.

 

. 1
m100% offair market value, upto §21 090( )(b)

any applicable statutory limit

Nev. Rev. Stat. Ann.
$ 5000 n $ §21.090(1)(a)

 

g 100% of fair market value, up to
any applicable statutory limit

$ Cl$

n 100% of fair market value, up to
any applicable statutory limit

$ Cl$

n 100% of fair market value, up to
any applicable statutory limit

$ Cl$

n 100% of fair market value, up to
any applicable statutory limit

$ Cl$

Cl 100% of fair market value, upto
any applicable statutory limit

$ Cl$

n 100% of fair market value, up to
any applicable statutory limit

$ D$

n 100% of fair market value, up to
any applicable statutory limit

$ Cl$

Cl 100% of fair market value, up to
any applicable statutory limit

$ Cl$

Cl 100% of fair market value, up to
any applicable statutory limit

$ Cls

0 100% of fair market value, up to
any applicable statutory limit

$ D$

n 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property ¥ou Claim as Exempt page g__ of g

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 27 of 63

Fill in this information to identify your case:

Deb,o,l TERRY TYRONE MiTCHELL, JR

Firs\ Name Middie Name Last Name

 

Debtor 2
(Spouse, iffiling) FirszName Midule Name Laerame

 

Unlted States Bankruptcy Court for the; DiStrict Of Nevada

Case number

llrl<riewri) n Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/1s

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, till it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules ¥ou have nothing else to report on this form.
n Yes. Fill in all of the information below.

m List All secured claims
Column A Column B Column C

2. List all secured claims. lt a creditor has more than one secured claim, list the creditor separately Amount of clalm Value of collalel.al unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2, D° nol deduct the that supports this portion

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. valus of mllaleml_ claim ll any
HLS QF NEVADA Describe the property that secures the claim: $ 131022'00 $ $A
Cred,nofsName , . . . . . , , _,
PO BOX 947()3 2015 N|SSAN ALTlNlA
Number Street ii __ w rm_ 7 rim 4 v _ _ iii f __, r_ _'W_ lui _ __
As of the date you file, the claim ls: Check all that apply
a Contingent
LAS VEGAS NV 89193 Cl unliquidaled
City State ZlP Code a Dlspuled
Wh° owes the debt? Check 0“9- Nature of lien. Check all that apply
g Debtor 1 On\y q An agreement you made (such as mortgage or secured
a Debtor 2 only Car loan)
l;| Debtor 1 and Deblor 2 enly a Statutory lien (such as tax lien, mechanic’s lien)
a At least one of the debtors and another a JUdeem lien from a lawsuit
a Other (including a right to offset) MW
a Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ ___ ___ ___
\B] Describe the property that secures the claim: $ $¢ S,A

 

Creditofs Name

 

 

 

Number Street
As of the date you fl|e, the claim ls: Check all that apply
a Contlngent
a Unliquidated
City State ZlP Code a Dlspuled
Wh° owes the debt? Check 0"9- Nature of lien. Check all that apply
m Deb?°r 1 only a An agreement you made (such as mortgage or secured
a Debtor 2 only car loan)
l;| Deblor 1 and Debtor 2 only a Statutory lien (such as tax lien, mechanic’s lien)
C] At least one of the debtors and another a Judgmem 'ien from a [aWSU't
a Other (including a right to oftset) 0 #
a Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number _ ___ _

Add the dollar value of your entries in Column A on this page. Write that number here: E_~_i_Q,QZZ._OQ l

Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2_

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 28 of 63

Dem,,l TERRY TYRONE MlTCHELL, JR

Case number (zf)maw»)
First Name Midd|e Name Last Name

 

 

m List others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, it a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, i‘l

you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

E 0n which line in Part 1 did you enter the creditor?
Name Last 4 digits o‘l account number _ _ _ _
Number Street
City State ZlP Code

I:} On which line in Part1 did you enter the creditor?
Name Last 4 digits o‘l account number _ ___ ____
Number Street 'Wk
City State ZlP Code

I:} On which line in Part1 did you enter the creditor? _
Name ""-" Last 4 digits of account number _ _

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

city "sia`ié""` ` ziP code

I:} On which line in Part1 did you enter the creditor?
Name A~ d » v w w 7 j w n iii Last 4 digits ofaccount number _ _ _
Number street "
Et`y """" "" state ziP Code

E 0n which line in Part 1 did you enter the creditor?
Name w n ‘ w Last 4 digits of account number _ _ _
Number Street m A
City State ZlP Code

E 0n which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number _ _ __ _
Number Street
City state ziP Code

Ofi"lcia| Form 1060 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page2__ of g_

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 29 of 63

Fill in this information to identify your case:

 

Debw,l TERRY TYRONE MiTCHELL, JR

l-`ust Name Micdle Name Last Name

 

Debtor 2
(Spouse, if flllng) l-_lrst Name Midd\e Name Lasl Name

 

United States Bankruptcy Court for the: Distrlct Of Nevada

case n be Cl check innis is an
(iii<riuwriuln r amended filing

 

 

 

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|ORIT¥ claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Gfticia| Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066). Do not include any
creditors with partially secured ciaims that are iisted in Schedule D: Creditors Who Have Claims Secured by Fmperty. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Contlnuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

m List All of Your PR|OR|TY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
m No. Go to Part 2.
n Yes.

2. List all of your priority unsecured claims. lt a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lt a claim has both priority and nonpriority amounts, list that claim here and show both priority and
non priority amounts. As much as possible. list the claims in alphabetical order according to the creditors name. lf you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lt more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim Pr'lority Nonpriority

 

 

 

 

 

 

 

 

 

 

amount amount
2.1
DEPARTMENT oi= THE TREASURY usi 4 digirs armour number _ _ _ __ $M 3 n 3
Priority Creditor`s Name
lNTERNAL REVENUE SERV|CE When was the debt lncurred? 01/01/2015
Number Street "
As of the date you ti|e, the ciaim is: Check all that apply.
FRESNO, cA 93888 n C l t
city state ziP code °" ’ngen
Cl unliquidated
Who incurred the debt? Check one. cl Disputed
m Debtor 1 only
cl Debtor 2 only Type of PR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Domestic support obligations
At least cna cf the debtors and another m Taxes and certain other debts you owe the government
n check if mls cla'm ls for a commumty debt n Claims for death or personal injury while you were
ls the claim subject to offset? '"t°x'°ated
No n Other. Specify
n Yes
|ELI ____ Last 4 digits of account number _ _ _ _ 5 s 5
Priority Creditors Name
When was the debt incurred?
NTiEiber sewer
As of the date you tiie, the claim is: Check all that apply.
n Contingent
city stale ziP code Cl unliquidated
who incurred the debra check orie_ n D‘SP'-"ed

n Debtor1 only

n Debtor2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

Type of PR|OR|TY unsecured claim:
n Domestic support obligations
Taxes and certain other debts you owe the government

Cl
m Claims for death or personal injury while you were
Cl

intoxicated
is the claim subject to otfset? Other. Specify _
n No
n Yes

Otlicial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page 1 of £6_

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 30 of 63
TERRY TYRONE MlTCHELL, JR

Debtor 1

Case number (ifk,idwn)

 

First Name Middle Name

Last Nam e

 

your PR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

fl

Pliority Creditor`s Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

Cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Pn`ority Creditor`s Name

 

Number Street

 

 

City State Zl P Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

Cl Debtor1 and Debtor 2 only

m At least one ol the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

 

Pn`ority Creditor’s Name

 

Number Street

 

 

C ity State Z| P Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

m Debtor ‘l and Debtor 2 only

a At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Oi'i`lcia| Form 106E/F

Total claim Priority

amWnt

Last 4 digits of account number _ __ l $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
Cl Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligatlons
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify VW_H___

C] UC]C]

Last 4 digits of account number _ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
Cl Dlsputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Speclty

C] UC]C]

Last 4 digits of account number ___ $ $

When was the debt inc urred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
Cl Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obllgations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Speclfy

EJ UUU

Schedule ElF: Creditors Who Have Unsecured Claims

Nonprlority
amount

page'.)___ of §

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 31 of 63

gagnon TERRY TYRONE MlTCHELL, JR

 

First Nuvle Middle Name Last Name

mist All of Your NONPRIOR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (rrrorawrr)

 

m No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identity what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims till out the Continuation Page of Part 2.

CHECK CITY

 

Nonpriority Creditor's Name

PO BOX 35227

Nu mber Street

 

LAS VEGAS, NV 89133

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

a DebtorZ only -

Cl Debtor1 and Debtor 2 only

Cl At least one or the debtors and another

a Check it this claim is for a community debt
ls the claim subject to oftset?

q No
n Yes

CAPlTAL BANK NA

 

Nonpriority Creditol"s Name

110 GlBRALTAR RD STE 130

 

Number Street
HORSHAM, PA 19044
City State ZlP Code

 

Who incurred the debt? Check onev

q Debtor 1 only

a Debtor 2 only

Cl Debtor1 and oebtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to oftset?

q No
a Yes

E PR|ME ACCEPTANCE CORP

 

Nonpriority Creditor's Name

7927 S HlGHPOlNT PKWY

 

NLl mber Street

SANDY, UT 84093

city " stale zlP code
Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

Cl Debtor1 and oebtor 2 onry

n At least one of the debtors and another

a Check if this claim is for a community debt

is the claim subject to oftset?

a No
n Yes

Ott”lcial Form iOGE/F

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits of account number_ ___ ____ _ $*1’§”00-00
When was the debt lncurred? 01/01/2018

As of the date you tile, the clalm ls: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR\OR|TY unsecured claim:

a Student loans

n Obligations ansing out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

d other,specrfy lNSTALLMENT

 

Last 4 digits ot account number $_~M

When was the debt incurred? 1 1/§&2§5_-

As of the date you tile, the claim ls: Check all that apply,

a Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CRED|T CARD

 

Last 4 digits otaccourrt number __ _ __ _ $ 925_00
When was the debt lncurred? 08/10/201 5

As of the date you tile, the claim is: Check all that apply.

a Contingent
n Un|lquidated
Cl Disputed

Type of NONPR\OR|TY unsecured claim:

n Student loans

n Obligations aristng out of a separation agreement or divorce
that you did not report as priority claims
a Debts to pension or profrt»sharing plans, and other similar debts

v Other. Specify AUTOMOB“_E

page?>_ Of CQ_

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 32 of 63

Deb,°,y TERRY TYl=toNE MlTCHELL, Jl=t

 

Firsl Name Middie Name Last Name

Case number (ifl<nowrr)

 

Your NONPR|ORlTY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

4
WESTSTAR CRED|T UNlON

 

 

 

 

 

 

 

 

Nonpriority Creditor`s Name
PO BOX 94138
Number Street
LAS VEGAS, NV 89193
City State ZlP Code
Who incurred the debt? Check one.
q Debtor1 only
i:l Debtor 2 only
El Debtor1 and Debtor 2 only
m At least one of the debtors and another
i:l Check ifthis claim is for a community debt
ls the claim subject to offset?
d No
m Yes
AARGON AGENCY
Nonpriority Creditor`s Name a mv
sees SPRlNG MouNTAlN RD
Number Street
LAS VEGAS, NV 89117
city state ziP code
Who incurred the debt? Check one.
q Debtor1 only
m Debtor 2 only
El Debtor1 and Debtor 2 only
m At least one of the debtors and another
\:l Check if this claim is for a community debt
ls the claim subject to oftset?
w No
i:l Yes
AARGON AGENCY
Nonpriority Creditor‘s Name
8668 SPRlNG MouNTAlN no
Number Street
LAS VEGAS, NV 89117
City State ZlP Code

 

Who incurred the debt? Check one.

a Debtor 1 only

m Debtor 2 only

El Debtor1 and Debtor 2 only

El At least one ol the debtors and another

El check innis claim is for a community debt
ls the claim subject to oftset?

uNo
i:l Yes

Otticial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number ___

42.00

__-~ s

when was the debt incurred? 09/04/2013

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
El Disputed

Type of NONPR|ORlTY unsecured claim:

i:l Student loans

i:l Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims

i:l Debts to pension or profit-sharing pians, and other similar debts

1 368.00

Last 4 digits of account number ___

______ $

12/22/2016

 

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply.

a Contingent
El unliquidated
i:l Disputed

Type of NONPR|ORlTY unsecured claim:

i:l Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
i:l Debts to pension or profit-sharing plans, and other similar debts

$ 350.00
Last 4 digits of account number __ 4 k

when was the debt inourred? 12/11/2017

As ot the date you fi|e, the claim is: Check all that apply.

i:l Contingent
El unliquidated
i:l Disputed

Type of NONPR|ORlTY unsecured claim:

i:l Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority ciaims
i:l Debts to pension or profit-sharin plans, and other similar debts
9

page‘."_ OfQ

 

 

Debtor 1

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 33 of 63

TERRY TYRONE MlTCHELL, JR

 

First Name Middle Name Last Name

Case number (irlorowrr)

 

m ¥our NoNPRl°RlTY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

Off`lcial Form 106E/F

FOCUS RECE|VABLES MANAGE

 

Nonpriority Creditor`s Name

1130 NORTH CHASE PK STE 150

 

 

 

 

 

 

 

 

Number Street

N|AR|ETTA, GA 30067

city 'M' state ziP code
Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

a Check it this claim is for a community debt
ls the claim subject to offset?

g No

a Yes

PLus t=ouR lNc

Nonpriority Creditor`s Name

Po Box 95846

Number Street w

LAS VEGAS, NV 89193

city state ziP ced?'
Who incurred the debt? Check one.

q Debtor 1 only

a Debtor2 only

m Debtor 1 and Debtor 2 only

a At least one of the debtors and another

m Check it this claim is for a community debt
ls the claim subject to offset?

g No

a Yes

REcElvABLEs PERFORMANCE
Nonpn'ority Creditor`s Name

20816 44TH AVE WEST

Number Street

LUNWOOD, WA 98036

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

m Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

m Check itthis claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Last 4 digits of account number _

When was the debt incurred? 03/22/2018

As of the date you fi|e, the claim is: Check ali that apply.

m Contingent
m Unliquidated
m Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts

il Other. Specify_C~QLL-M1 _ _1

Last 4 digits of account number ____

when was the debt incurred? 02/22/2017

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
m Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

g Other. SpeottyAQOLLECTiONS

Last 4 digits ot account number _

When was the debt incurred? 04/13/2018

As of the date you file, the claim ls: Check all that apply.

a Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Deth to pension or proGt-sharing plans, and other similar debts

a other. specify COLLEQT|ONS

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$ 1,03@9

s 134.00

sAS§Z£*Q

93965_ Of§

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 34 of 63

newa TERRY TYRONE MlTCHELL, JR

 

First Name Mddle Name Last Name

Case number tirimdwrr)

 

Part 2: Your NONPR|ORlTY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

LOBEL F|NANC|AL

 

Nonpriorlty Creditor`s Name

777 N RA|NBOW BLVD)$’175

 

 

Number Street
LAS VEGAS, NV 89107
City State ZlP Code

Who incurred the debt? Check ones

a Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check itthis claim is for a community debt

ls the claim subject to oftset?

d No
a Yes

 

Nori priority Cred itor`s Name

Number Street

 

city state ziP code

Who incurred the debt? Check one

Cl Debtor 1 only

Cl Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to oftset?

 

 

 

a No

a Yes

Nonprior'ity Creditor`s Name

Number Street

City State ZlP Code

Who incurred the debt? Check one.

Cl Debtor 1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check ifthis claim is for a community debt

ls the claim subject to oftset?

a No
a Yes

Ofi"loia| Form 106E/F

Last 4 digits ot account number _ _ ___ _ $ 5,000_00
when was the debt inourred? 01/01/2018

As of the date you ti|e, the claim is: Check all that apply.

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|ORlTY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

5 Other. SpwwM§IAMT§ _

Last 4 digits ot account number ___

.____ $

When was the debt lncurred?

As ot the date you file, the claim is: Check all that apply.

a Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|ORlTY unsecured claim:

a Student loans

a Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts
a Other. Specify

Last 4 digits ot account number _

When was the debt incurred?

As of the date you ti|e, the claim is: Check all that apply.

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|ORlTY unsecured claim:

Cl student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-shaan plans, and other similar debts

Cl other spedtyi

Schedule Ele Creditors Who Have Unsecured Claims page6_ of §

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 35 of 63
TERRY TYRONE MlTCHELL, JR

First Nane Mddle Name Last Name

Debtor 1 Case number (irimown)

 

 

List others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, it you have more than one creditor for any of the debts that you listed ln Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Ofilcial Form 106E/l’-`

NECK AND BACK CL|NlC

 

 

Name
2425 N LAMB BLVD #100
Number Street

LAS VEGAS, NV 89115

City State

CENTENN|AL HlLLS

Name

4454 N DECATUR BLVD

Number Street

 

ZlP Code

 

 

 

LAS VEGAS, NV 89130
City State

COX

Name

6205-B PEACHTREE DUNWOODY RD

Number Street

ZlP Code

 

 

ATLANTA, GA 30328

 

 

 

 

 

 

 

 

 

 

 

 

city state zlP cdi?é
DESERT RAD|OLOG|ST

Name

PO BOX 1645

Number Street

lNDlANAPOLlS, lN 46206

City State ZlP Code
DlRECTv _

Name

PO BOX 1645

Number Street W»i wrwv`
lNDlANAPOL|S, lN 46206

city mvw_"v ""'W§t`a`t`e" `H`~Mil`li_cdd?`“
NMAW\ /\g i<i tKOrsKt{| 376
tow w sai/dig l\te 612 aug
Number Street

Lae y’ecjtae N\i S°ill“l

City State ZlP Code

Ne me

zolé.c(ailc l\ti<

Number Street

516 100

 

 

gte '\leoorv> lti\i$§ql€l

a ZlP Code

QKEV\§VCU€ TGW\.\S§¢,{;(; lg§ j§t

' tt(c' 5

Schedule ElF: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.5 or (check one); EJ Part i; Creditors with Priority unsecured Claims
d Part 2; Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _____

0n which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.6 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

q Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ____

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.7 or (check ana); EJ Part i: Creditors with Priority unsecured Claims

g Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.8 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

g Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4-9 of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

g Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

0n which entry in Part 1 or Part 2 did you list the original creditor?

Line q twof (Check one): l:l Part 1: Creditors with Priority Unsecured Claims
E/Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims

Cl Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

page1 Of §

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 36 of 63
Debtor1 TERRY TYRONE MlTCHELL, JR

First Nt-l'ne Mddle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only, 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Case number (irknowh)

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $*m" w ()_OO
from Part1 6b. Taxes and certain other debts you owe the
government 6b. $ 4,500.00
60. Claims for death or personal injury while you were
intoxicated 6<:. $ ()_OO
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ ()_()()
6e. Tota|. Add lines 6a through 6d. 6ev
$ 4,500.00
Total claim
Total ciaims 6fv Student loans 6f. $ Nm()'()()
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims 69. $_',v-
6h. Debts to pension or protit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount heret 6i. + $__W“ _*:|1_,§§?;(£
61. Tota|. Add lines 6f through 6i. 61. $ 7 111367'00

 

 

 

Ofi"lcial Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page _& of _©_

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 37 of 63

Fill in this information to identify your case:

Debtor TERRY TYRONE MlTCHELL, JFi

F-'irst Name Middle Name Last Name

 

Debtor 2

 

(Spouse lft'lling) l=lrstNt-ime A“Middle Name 7 Last Name

Unlted States Bankruptcy Court for the: District 01 Nevada

Case n u mber

trtm,wn) C\ check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is neededl copy the additional page, fill it out, number the entries, and attach it to this page, On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
q No. Check this box and tile this form with the court with your other schedules. You have nothing else to report on this form.
0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofticial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

Name

N umber Street

 

City State ZlP Code

2.2

Name

 

Number Street

 

city stale ' ““z`lP code
2.3

 

Name

NTn§Be'r " "strélét

 

City state ziP Code
2.4

 

Name

 

N umber Street

 

city state zlP code
2.5

 

Name

Number Street

 

city state zlP code

Otii<:ial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of1__

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 38 of 63

Fill in this information to identify your case:

Debtor1 TERRY TYRONE MlTCHELL, JR

Fi|st Name Last Name

Debtor 2
(Spouse if filing) Fiist Name Middle Name

United States Bankruptcy Court for the: DiStriCt of Nevada

Case number
(|t knowni

 

El check if this is an
amended hling

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

m No
l:l Yes

2. Within the last 8 yearsl have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifomia, ldaho, Louisiana, Nevada, New Mexico. Puerto Rioo, Texas, Washington, and Wisconsin.)

El No. co to line 3_
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time'?

l:lNo

n Yes. ln which community state or territory did you |ive? . Fill in the name and current address of that person.

 

Name of your spouse former spouse, or legal equivalent
Number l Street

Eity q 77 7 State mm ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person ls a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (foicial Form 106D), Schedule E/F (Oflicial Form 106ElF), or Schedule G (Ofticial Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1.‘ Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that app|y:
~ n Schedule D, line
Name
Ci schedule E/l=, line ___
Number Street - d n Schedule G, line
city state zlPT:`cde
a -a Ei schedule D, line
Name
Ei Schedule E/F, line
Number street " ` Ei Schedule G, line
city_#"`_ “¥' ' '/""st§ie ` 7 “ ziP code
_ a a Ei schedule D, line
Name
Ci schedule E/l=, line __*
Number street Cl Schedule G, line
city staTe zTP code

orricial l=crrn 106H schedule H: Yeur cedebtdre page 1 cr1_

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 39 of 63

Fill in this information to identify your case:

Debto,t TERRY TYRONE MlTCHELL, JR

Flrst Name Mlddle Name Last Name

 

Debtor 2
(Spouse iffi|ing) FirslNarne Middle Name Lesl Name

 

United States Bankruptcy Court for the: DiSlriCl Of Nevada

Case number CheCk if this le
(|f known)
a An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

Officia| Form 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mbescribe Emp|oyment

1. Fill in your employment . .
information. Debtor1 Debtor 2 or non-filing spouse

 

 

 

 

 

|f you have more than one iob,

 

attach a separate page with
tntormatton about additional Emp|oyment status m Emp|oyed m Emp|oyed
employers m Not employed m Not employed
include part-time, seasona|, or
self-employed work.

_ t 0ccupation BUSSER
Occupation may include student
or homemaker, if it applies

Emp|oyer’s name WYNN LAS VEGAS

 

Employer’s address 3131 S LAS VEGAS BLVD

Number Street Number Street

 

 

 

LAS VEGAS NV 89109
City State Z|P Code City State ZlP Code

 

How long employed there? 5Y 5Y

m Give Details About Monthly lncome

 

 

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated

|f you or your non-ming spouse have more than one employer, combine the information for all employers for that person on the lines
below. |f you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). |f not paid monthly, calculate what the monthly wage would be. 2. $ 11416_50 $
3. Estimate and list monthly overtime pay. 31 + $ 1,207.49 + $
4. Calculate gross income. Add line 2 + line 3. 41 $ 2,623.99 $

 

 

 

 

 

Officia| Form 106| Schedule l: Your lncome page 1

 

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 40 of 63

 

 

 

Debtor1 TERRY TYRONE MlTCHELL, JR Case number(iriinown)
First Name Mlddie Name Lasl Name
For Debtor1 For Debtor 2 or
mom minn MMDMA,§M§,§MM
Copy line 4 here ............................................................................................... ") 4. $ 2,623-99 $

5_ List all payroll deductions:

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a 3 262.88 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. 3 0.00 3
5d. Required repayments of retirement fund loans 5d. $ 0.00 3
5e. insurance 5e. $ 291-94 $
5f. Domestic support obligations 5f. $ 318-76 $
59. Union dues 59. $__40'_07_ $
5h. Other deductions. Specify: 5h. + 3 3.33 + 3
e. Add the payroll deductions Add lines se + 5b + 5c + 50 + 5e +5f + 59 + 5h_ 6. 3 916.98 $
7. Calculate total monthly take-home pay, Subtract line 6 from line 4. 7. $ 1,707-01 $
a. List ali other income regularly received:
8a Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total $ 0 00 $
monthly net income 8a. __`*
8b. interest and dividends 8b. 3 0-00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include aiimony, spousal support, child support maintenance divorce $ 0_00 $
settlementy and property settlement 8c. _
8d. Unemp|oyment compensation 8d. $ 000
8e. Social Security _ 8e. 3 O_OO
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benents under the Suppiementa|
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $___0-_00_ $
89. Pension or retirement income 89. 3 0.00 3
8h. Other monthly income. Specify: 8h. + 3 O`OO + 3
9. Add ali other income Add lines 83 + 8b + 8c + ad + se + af+ag + ah 9. 3 0.00 3
10. Calculate monthly inCOme. Add line 7 + line 9. 1 707 01 1 707 01 _ 1 707 01
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-ming spouse. 10. $-’_'_ + $-_’_`_ _ $-_’_`_

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househo|d, your dependents your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

 

Specify: 11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income
Write that amount on the Summary of YourAssets and Liabi/ities and Certain Statistical /nformation, if it applies 12. $__Ml
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?
w No.

 

El Yes. Exp|ain;

 

 

 

Ofiicial Form 106| Schedule |: Your income page 2

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 41 of 63

Fill in this information to identify your case:

Debtor1 TERRY TYRONE MiTCHELL, JR

 

First Name Midd|e Name Last Name Check if th'S is:

Debterz El An amended filing

 

(Spouse if flilng) FirelNerne Middle Name Leel Name

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

El A supplement showing postpetition chapter 13
expenses as of the following date:

Case number MM / DD/ YYYY

 

(if known)

 

 

Officia| Form 106J
Schedule J: Your Expenses

 

 

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

mescribe Your Househo|d

 

1. is this a joint case?

w No. Go to line 2.
m Yes. Does Debtor 2 live in a separate household?

m No
n Yes. Debtor 2 must file Officiai Form 106J-2 Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? E| No .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes Fill out this information for Debtor1 0' Debtor 2 age Wifh y°“?
Debtor 2. each dependent ..........................
y ON m NO
Do not state the dependents S 6 g
names Yes
GRANDMA 70 m N°
Yes
El No
m Yes t
n No i
m Yes
n No
m Yes
3, Do your expenses include m No

expenses of people other than n
yourself and your dependents? Yes

m Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Yourlncome (Official Form 106|.)

4. The rental or home ownership expenses for your residence. include nrst mortgage payments and
any rent for the ground or lot,

if not included in line 4:

4a Reai estate taxes

4b. Property, homeowners or renter's insurance

4c Home maintenance repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Offlciai Form 106J Schedule J: Vour Expenses

4a.

4b,

4c.

4d.

Vour expenses

MMMM

 

 

750.00

0.00
0.00

0.00
0.00

 

page 1

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 42 of 63

Debtor1 TERRY TYRONE MiTCHELL, JR

12.

13.

14.

18.

19.

20.

OfflCiai Form 106J

Specify:

 

First Name Midd|e Name Last Name

. Additional mortgage payments for your residence such as home equity loans

Utilities:

ca. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6e. Telephone cell phone, internet, satellite and cable services

6d. Other. Specify:

 

Food and housekeeping supplies
Chi|dcare and children’s education costs
Clothing, |aundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. include gas maintenance bus or train fare
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines and books

Charitab|e contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b. Hea|th insurance

15d. Vehicle insurance

 

15d. Other insurance Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20_
Specify:

 

installment or lease payments:
17a Car payments forVehicle 1
17c. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (iii<nown)

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, Yourlncome (Official Form 106|).

Other payments you make to support others who do not live with you.

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.

20d. Mortgages on other property

20c. Reai estate taxes

20c. Property, homeowners or renter`s insurance
20d. Nlaintenance repair, and upkeep expenses

20c. Homeowner’s association or condominium dues

Schedule J: Your Expenses

6a.

6b.

6c.

6d.

15a.

15b.

15c,

15d.

17a.

17b.

17c.

17d.

20a

20b.

20c.

20d.

20e.

 

€N€N€N€N€N€N€N€N€N

€N€N€I)€f)

€f)€f)€f)€f)

€I)€I)€I)€f)€f)

Your expenses

 

0.00

130.00
50.00

120.00
0.00

600.00
0.00
80.00
0.00
0.00

150.00

0.00
0.00

0.00
0.00

100.00
0.00

0.00

390.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

 

 

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 43 of 63

 

 

Debtor1 TERRY TYRONE MlTCHELL, JR Case number (rri<newn;
First Name Middie Name Last Name
21. Other. Specify: 21. +3

 

22, Calculate your monthly expenses

 

 

 

223. Add linesl 4 through 21. zze_ f $ 2,320.00 §
22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Officiai Form 106J-2 22b. y $ O_OO
22c. Add line 223 and 22b. The result is your monthly expenses 22cv ' $ 2,320_00
23. Calculate your monthly net income.
_ . . $ 1,707.01
23a Copy line 12 (your combined month/ylncome) from Schedu/e /. 233
23b. Copy your monthly expenses from line 22c above. 231). _ $ 2,320.00
23c. Subtract your monthly expenses from your monthly income 612 99
The result is your month/y net income. 23c. $ '
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example do you expect to Hnish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
g No.
n YeS~ Exp|ain here:
Ofticial Form 106J Schedule J: Your Expenses page 3

 

 

 

 

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 44 of 63

Fill in this information to identify your case:

Debtor1 TERRY TYRONE MlTCHELL, JR

First Name Middle Name Last Name

Debtor 2 g _ g _
(Spouse iffiling) FiretNeme Middle Name LastNeme

 

 

United States Bankruptq/ Court for the: D|STR|CT OF NEVADA

Case number
(if known)

 

El Check if this is en
amended filing

 

Officiai Form 106Dec
Declaration About an lndividual Debtor’s Schedules one

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you ill out bankruptcy forms?

l:l No
q Yes. Name ot personéMY M"-I;EL or

l Attach Bankruptcy Petib`on Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, l declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

Signature of Debtor 1 Signature of Debtor 2
Date al l l€/?@Zf? Date __, _`
MM/ DD / YYYY MM/DD/ YYYY

Official Form 106Dec Declaration About an individual Debtor’s Schedules

 

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 45 of 63

Fiii in this information to identify your case:

Debtor 1

TERRY TYRONE MlTCHELL, JR d

 

First Name

Debtor 2

Middle Name"

Last Name

 

(Spouse iffiling) l=irsl Name

4 Middle Na;ie

Lasl Name

United States Bankruptcy Court for the: D|STRlCT OF NEVADA

Case number
(if known)

 

 

Officiai Form 107

Cl check ifthie le en
amended filing

 

 

 

 

 

 

 

 

 

 

 

Statement of Financial Affairs for lndividuals Filing for Bankruptcy 04/16
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. 0n the top of any additional pages, write your name and case
number (if known). Answer every question.
m Give Details About Your Marital Status and Where You Lived Be'fore
1. What is your current marital status?
n Niarried
Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
ij No
n Yes. List all of the places you lived in the last 3 years Do not include where you live now.
Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
m Same as Debtor 1 m Same as Debtor 1
s_ _ k From _ mi _ ` From
Number Street Number Street
To __ To ___*
city State zlP code Eiiy“ state ziP code
n Same as Debtor 1 n Same as Debtor1
_'___/_,___ _, ` From _'_w __ _* From
Number Street Number Street
To To vw_i
W~` ""§teie"én»co`de hi city 4 "`state ziP code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community properh/ state or territory? (Community property
states and territories include Arizona, Ca|ifomia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

DNo

m Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

W Exp|ain the Sources of Your lncome

Official Form 107

Statement of Financial Atfairs for |ndividuals Filing for Bankruptcy

page 1

Case 19-10303-btb Doc 1 Entered 01/13/19 13:54:39 Page 46 of 63

TERRY TYRONE MlTCHELL, JR

First Nmie Mtddie Name " `

Debtor 1

 

 

 

 

Last name

Case number (ifi<nown)

 

4_ Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
El vee. i=ill in the detaiie.

Debtor 1

Sources of income
Check ali that apply.

g Wages, commissions

From Janua 1 of current ear until
ry y bonuses tips

the date you filed for bankruptcy: n 0
perating a business

g Wages, commissions
bonuses tips

(January1 to December 31,WZQ] Z ) l;l operating a business

For last calendar year:

a Wages, commissions
bonuses tips

(January1 to Deoember 31 ng ) l;l operating a business

For the calendar year before that:

Gross income

(before deductions and
exci usions)

i__W‘/V:?

$ 33,270.79

$_ ‘30,73¢/1§¢)

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child Support; Social Security,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

DebtorZ

Sources of income
Check ali that apply.

n Wages, commissions

bonuses tips
n Operating a business

n Wages, commissions
bonuses tips

n Operatinga business

n Wages, commissions
bonuses tips

Operating a business

List each source and the gross income from each source separately Do not include income that you listed in line 4,

gNo

i;l Yes. i=iii in the details

Debtor 1

Sources of income

Gross income from
each source

Debtor 2

Sources of income

 

 

 

Describe beiow. Describe below.

(before deductions and
exclusions)

From January1 of current year until

the date you filed for bankruptcy:

For last calendar year: unemployment $ 8’000'00

(January1 to December 31 ,2_017_)

YwY
For the calendar year before that; unemployment 3 5,359.00 3

(.lanuary1 to December 31 ,201 6 )
YYYY

 

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exciusions)

Gross income from
each source

(before deductions and
exclusions)

page 2

 

 

Debtor1 TERRY TYRONE MlTCHELL, JR Case number (irlmawri)

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 47 of 63

 

 

First Na'ne Middle Name Last Name

m List Certain Payments You Made Befom You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

m No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

El No. core line 7.

m Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony Also, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

w No. Go to line 7.

[:l Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

thcial Form 107

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
,, $ $
Creditors Name
iiii`rii`iie?' street " ’ W MA‘
city state ziP code
$ $
Creditor`s Name
Wri`i§w street if*` "` ‘
city ` '"s'iate zlP code
$ $

 

 

Creditors Name

 

Number Street

 

 

City State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

m Moitgage

m Car

m Credit card

n Loan repayment

m Suppliers or vendors
m Other g

m Mortgage

m Car

n Credit card

m Loan repayment

m Supp|iers or vendors
n Other j

m Moitgage

m Car

n Credit card

n Loan repayment

n Suppliers or vendors
n Other

page 3

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 48 of 63

Debtor1 TERRY TYRONE MlTCHELL, JR

First Name Miacie Nizrie Last Name `

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives any general partners relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101 . include payments for domestic support obligations
such as child support and alimony,

MNo

n Yes. List ali payments to an insider.

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
w__iw_ `r, ,/1 1 $ $
insidar`s Name
§iMr_s“tr:-§_`*/m j
city state ziP code
$ $

Ei§m”

Number Street

 

city “' state zll>cede

8. Within 1 year before you filed for ban kruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

n Yes. List ali payments that benefited an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment pa'd owe include creditors name
$ $
insider Name
Number Street _' < `
city state zlP cede
$ $

 

insider`s Name

Number Street

 

city state zlli`cede

Officia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 

Debtor 1

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 49 of 63

TERRY TYRONE MlTCHELL, JR

 

First Name

Middle Name

Last Name

identify Legal Actions, Repossessions, and Forociosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List ali such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody modiications,
and contract disputes

MNo

ill Yes. l=ill in the details

Case number

Case title

Case number

Nature of the case Court or agency

 

Court Name

Nilntber street

 

 

 

 

`city state zll= cada
Court Name' 4
j v § Number‘ Street
§ "` city state ziP code

Status of the case

n Pendlng
n On appeal

n Conc|uded

i;l Penrling
n On appeal

n Concluded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check ali that apply and fill in the details beiow.

d No.

Go to line 11.

El Yes. Fill in the information below.

Creditor’s Name

Describe the property Date

 

Nu mber Street

Exp|ain what happened

cl Property was repossessed

 

cl Property was foreclosed
cl Property was gamished.

 

City

state ziP code n Property was attached, seized, or levied.

Describe the property Date

 

Creditor's Name

 

Number Street

Exp|ain what happened

Property was repossessed.
Property was foreclosed
Property was gamished.

 

Eity

thciai Form 107

state ` zll= code

UUUU

Property was attached, seized, or ievied.

Statement of Financial Affai rs for individuals Filing for Bankruptcy

Value of the property

Value of the propertj

page 5

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 50 of 63

Debtor1 TERRY TYRONE MlTQHELL, JR

First ane Middle Name Last Name

Case number (ilknown)

 

11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

ill Yes. Fill in the details

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor`s Name
___.__ am ___v",, .i` $
Number Street
City 3wa ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another ofticial?

g No
n Yes

must Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNo

n Yes Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_. $
Person to Whom Vou Gave the Gift
`n w `i, wis _ _A $
Number Street `
City State ZlP Code
Person’s relationship to you `_
Glfts with a total value of more than 3600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom Vou Gave the Gift
s -,.,,_ $

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 51 of 63

Debtor1 TERRY TYRONE MlTCHELL, JR

First Name Mddle Nane Last Name

 

 

Case number (irknewn,\ g

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
a No

[] Yes. Fill in the details for each gift or contribution

 

Glfts or contributions to charities Describe what you contributed Date you Value
that total more than 5600 contributed
1___¢ 11 § 1 a s
Charrty‘s Name
1_!1 ) j _ *1_*, $

 

€®F"'§H~`Mdei

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNQ

l:l Yee. i=iii in the detaiis_

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred _ _ _ v _ loss lost
include the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List ¢ertain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your ban kruptcy.

[] No
il Yes. Fill in the details

 

 

Description and value of any property transferred Date payment or Amount of payment
AMY MiLLER transfer was
WW_”_”` made
8565 S EASTERN AVE FOR PFlEPAFllNG ALL THE FOFlMS FOFl MY
Number“%;t`_”d“_”` CHAPTER 7 FiLiNG $ 200.00
*,_______.*__ $

 

LAS VEGAS NV 89123

 

 

city state ' "`zlP codej

amy@ amytaxesnmore.com
Ema'il or website address

Person Who Made the Payment: it Not You `

Official Form 107 Statement of Financial Affai rs for individuals Filing for Bankruptcy page 7

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 52 of 63

Deb.°,l TEi=li=lY TYi=loNE MiTCHELL, Ji=l Case numbe,(,,m)_*

Firsi Name Middle Name Last Name ` "` '

 

Descrlptlon and value of any property transferred Date payment or Amount of
transfer was made payment

person Who Was Paid `

Number a Street

 

city state iii code

Email or website address
Peison who Made the Peymant, it Nat`t`reu

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

Cl Yes. Fill in the detaiis.

Description and value of any property transferred Date payment or Amount of payment
transfer was
M _/ _ made
Person Who Was Paid
situth 1 ‘*_ 4 $
%_“ `_ ` $

W"’ TAW

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
DO not include gifts and transfers that you have already listed on this statement.

M No
Cl Yes. l=iii in the detaiis.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Faison Who Received fransfer `

Number Street

City State ZlP Code
Person’s relationship to you
Person Who Received Transler

Number >Street ~

city state ' `ZW;He"`

Person’s relationship to you ‘r_

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 53 of 63

Debtor1 T§RRY TYRONE MlTCHELL, JR

_ Case number (irknowvr)
First Name Middle Name LastName

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

Ei Yes. i=iii in the deraiis.

Description and value of the property transferred Date transfer
was made

Name of trust

List certain Financial mounu, ln¢uum¢nu, sara o¢poslt ooxo¢, and swann univ

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
ciosed, soid, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

Ei Yes. Firi in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
XXXX- a checking 5
Number Street a Savings

a Money market

 

n Brokerage

 

City State ZlP Code cl other

 

xxXX-__ l:l checking 5

Name of Financial institution

a Savi ngs

 

Number street a Money market

a Brokerage

 

a other

 

city scm ziP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

MNo

n Yes. Fiii in the detai|s.

 

 

Who else had access to it? Describe the contents Do you still
have it?
cl No

Name of Financial institution Name n YeS

 

 

Number Street Number Street

 

 

city state ziP code

 

city sam ziP code

Officia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 54 of 63

09me TERRY TYRONE MlTCHELL, JR

Case number (irkndwn)*
Frrsl Name Middie Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

Cl Yes Fill in the details

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Faciiity Name m Yes
Number Street Nil'nber Street

 

 

City State ZlP Code

 

City State Zl P Code

m ld¢ntltyl’mporty¥ou I'loldorcontl'ol'lor$omoono£lso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

No
El Yes Fill in the details

Where is the property? Describe the property Value

 

Owner's Name s

 

" ‘ Street

 

Number Street

 

 

 

city state ziP codd

 

city state zlP code
-Ivo Dotalls About Envlmnmontal ln|ormatlon

For the purpose of Part 10, the following definitions appiy:

il Environmental law means any federai, state, or local statute or regulation concerning poiiution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

s Site means any iocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize lt or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poilutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

mNo

Cl Yes Fill in the details

 

 

Govemmentai unit Environmentai law, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 55 of 63

Debtor1 TERRY TYRONE MlTCHELL, JR Case number (i{krrown)

First Name Middle Name Last Name ' w v '

 

25.Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes Fill in the details

 

 

 

Govemmentai unit Environmental law, ifyou know it Date of notice l
Name of site Governmoma| unit
Number Street Nunbar Street

city state ziP codd

 

city state zil> code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

ENo

Ei Yes Fill in the details

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Nane m Pendmg
m On appeal
Number Street n Concluded
Case ““"‘b°" city state ziP code

 

m Give Dotaiio About Your Buslnos¢ or Connect:lons to Any Businoso

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
m A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
m A member of a limited liability company (LLC) or limited liability partnership (LLP)
m A partner in a partnership
m An officer, director, or managing executive of a corporation

m An owner of at least 5% of the voting or equity securities of a corporation

m No. None of the above applies. Go to Part 12.
m Yes. Check all that apply above and fill in the details below for each business,
Describe the nature of the business Emp|oyer identification number
Do not include Social Security number or lT|N.

 

Business Name

 

 

 

ElN:__-~*_____
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZlP Code
Describe the nature of the business Emp|oyer identification number

 

Do not include Social Security number or lT|N.
Business Name

 

 

 

ElN:____-_____________
Number Street
Name of accountant or bookkeeper Dates business existed
From ______ To

 

City State ZlP Code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 56 of 63

TERRY TYRONE MlTCHELL, JR

 

 

 

 

 

Debtor 1
Firsl Name Midd|e Name Last Name
Describe the nature of the business
Business Name
N b r Street
um o Name of accountant or bookkeeper
City State ZlP Code

Case number (rrl<»awn)*

 

Emp|oyer identification number
Do not include Social Security number or i`i'iN.

ElN: ~

Dates business existed

From To

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial

institutions, creditors, or other parties.

MNo

Ci Yes Fill in the details beldw.

Date issued

 

Name m

 

N um ber Street

 

 

city state

m -

ZlP Code

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement1 concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x %/<//11-17 X

Signature of Debtor 1

Date O// fly /~>c’/é/> Date

Signature of Debtor 2

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

w No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

0 No
g Yes. Name of person AMY MILLER

 

Ofliciai Form 107

Statement of Financial Affai rs for individuals Filing for Bankruptcy

__. Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

page 12

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39

Fii| in this information to identify your case:

Debtor1 TEFlFlY TYRONE MlTCHELL, JR _

Firsl Name Mldd|e Name Last Name_

Debtor 2
(Spouse, if fliing) First Name

Middle Name Mi_esl NDe 1 `i

United States Bankruptcy Court for the: DISTR|CT OF NEVADA

Case number
(if known)

 

 

Officiai Form 108

 

Statement of intention for individuals Filing Under Chapter 7

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

Page 57 of 63

E\ Check if this is an
amended filing

12/15

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

m List Your Creditors Who Have Secured Claims

1 . For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the

information below.

identify the creditor and the property that is collateral
secures a debt?

Creditor’s

n Surrender the property.
name:

n Retain the property and redeem ii.

HLS OF NEVADA LLC

DSSC"P"°" Of 2015 lesAN Al_TlMA
property
securing debt

n Reiain the property and enter into a
Reah‘irmation Agreement.

g Relain the property and [explain]:

What do you intend to do with the property that

Did you claim the property
as exempt on Schedule C?

n No
d Yes

CONT|NUE MAKlNG PAYMENTS

Creditors n Surrender the property.

name:

n Retain the property and redeem it.
Description of

Property
securing debt:

n Retain the property and enter into a
Reah‘irmation Agreement.

n Retain the property and [explain]:

n No
n Yes

 

Creditors

n Surrender the property.
name:

n Retain the property and redeem it.

n Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [explain]:

Description of

properly
securing debt:

n No
n Yes

 

Creditors

n Surrender the property.
name:

n Retain the property and redeem it.

n Retain the property and enter into a
Reah‘irmation Agreement.

Description of
Property
securing debt:

n Retain the property and [explain]:

n No
n Yes

 

Ofiiciai Form 108 Statement of intention for individuals Filing Under Chapter 7

page 1

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 58 of 63

Debmrl| TERRY TYRONE MlTCHELL, JR Case number (liknown)

 

 

First Name Middle Name Last Name

must Your Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Oflicial Form 1066),
till in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: m No
. . m Yes

Descrrptron of leased

property:

Lessor’s name: |'_'] No
El Y

Description of leased es

property:

Lessor’s name: m No

Description of leased n Yes

property

Lessofs name: |'_'] NO
n Yes

Description of leased

property:

Lessor’s name: |'_'| NO
n Yes

Description of leased

property:

Lessor’s name: l;| NO
n Yes

Description of leased

property:

Lessofs name: n No
m Yes

Description of leased
property;

m sign Bel°w

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Z;Q(/< x

 

Signature of Debtor.1_, / Signature of Debtor 2
Date@///s’W/q Date
MM/ DD / YYYY MM/ DD/ YYYY

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 59 of 63

Fill in this information to identify your case:

TERRY TYRONE MlTCHELLl JR

Firsi Name Mido|e Name

Debtor 1 . _
Lastfvame
Debtor 2

(Spouse iffilirig) FirsiName

V¢Middle Name Last Name

United States Bankru ptcy Court for the: DISTR|CT OF NEVADA

Case number
(lf known)

Check one box only as directed in this form and in
Form122A-1Supp:

g 1.There is no presumption of abuse.

n 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A~2).

n 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Official Form 122A-1

 

n Check if this is an amended filing

Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this forrn. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

mcalculate Your Current Monthly income

1. What is your marital and filing status? Check one only.
il Not married. i=iii our column A, iines 2_11.

n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

n Married and your spouse is NOT filing with you. You and your spouse are:

n Living in the same household and are not legally separated Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the Smonth period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the resu|t. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

3. Alimony and maintenance payments Do not include payments from a spouse if
Column B is filed in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support include regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

5_ Net income from operating a business, profession,

 

 

Debtor 1 Debtor 2

or farm

Gross receipts (before all deductions) $____ $__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm 3 0.00 3 ::r';!)
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $___ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ ()_OO $ 3|,';!)

7. lnterest, dividends, and royalties

Ochia| Form 122A-1

Column B
Debtor 2 or
non-filing spouse

s_ 3@$23@({‘? s

$ 0.00 $

Column A
Debtor 1

$ 0.00 $

$ 0.00 $

0.00
$ 0.00 $

33

Chapter 7 Statement of Your Current Monthly income page 1

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 60 of 63

 

 

Debtor1 TERRY TYRONE MlTCHELL, JR w _F_, Case number(irimewn)_ g
First Name Niddie Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ..

 

 

$
For your spouse ................................................................... 5

For you ........................................................................

9. Pension or retirement income. Do not include any amount received that was a
benefit under the social security Aei. 3 0.00 $

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

0.00 $
$___(_)QO $
Total amounts from separate pages, if any. + $ 0.00 + $

1

_x

. Calculate your total current monthly income. Add lines 2 through 10 for each ila 023 517 _ ,~ -,.. ;],-

column, Then add the total for Column A to the total for Column B. 3 3

Total current
monthly income

 

undermine Whether the Means Test Applies to You

 

12. Calculate your current monthly income for the year. Follow these steps:

12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') 367an
Nluitiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part ofthe form. 12b. 511 987 gx

13, Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. NEVADA
Fill in the number of people in your household. z
4
Fill in the median family income for your state and size of household . ............................................................................................ 13_ 6 ll Clng C?

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s oftice.

14. How do the lines compare?

14a i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3,

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, iiie presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here. i declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

Signature of Debtor 1

Date 19/ l l‘i iq Date

MM/DD YYYY MM/DD /YYYY

Signature of Debtor 2

if you checked line 14a, do NOT fill out or file Form 122A-2.
|f you checked line 14b, fill out Form 122A-2 and file it with this forrn.

Ofticial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39 Page 61 of 63

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

******

In re: Bankruptcy No.:

7
TERRY TYRONE MiTCHELL, JR Chapter

VERIFICATION OF CREDITOR
MATRIX

Debtor(s).

~/\/\/\./\/\/\/\/\/\/\./

 

The above named Debtor hereby verities that the attached list of creditors is true

and correct to the best of his/her knowledge

Date O/ / / S/ ZO/ 61 Signature %/<,LY,/

Date Signature

 

 

vcrcrcdmatrix.wpd rev. 4/]2/07

 

Case 19-10303-btb Doc 1 Entered 01/18/19 13:54:39

TERRY TYRONE MlTCHELL, JR

DEPARTMENT OF THE TREASURY
|NTERNAL REVENUE SERV|CE
FRESNO, CA 93888

CHECK C|TY
PO BOX 35227
LAS VEGAS, NV 89133

CAP|TAL BANK NA
110 G|BRALTAR RD STE 130
HORSHAM, PA 19044

PR|ME ACCEPTANCE CORP
7927 S H|GHPO|NT PKWY
SANDY, UT 84093

WESTSTAR CRED|T UN|ON
PO BOX 94138
LAS VEGAS, NV 89193

AARGON AGENCY
8668 SPR|NG MOUNTA|N RD
LAS VEGAS, NV 89117

NECK AND BACK CL|N|C
2425 N LAMB BLVD #100
LAS VEGAS, NV 89115

CENTENN|AL HlLLS
4454 N DECATUR BLVD
LAS VEGAS, NV 89130

FOCUS RECE|VABLES MANAGE
1130 NORTH CHASE PK STE 150
MAR|ETTA, GA 30067

COX
6205-B PEACHTREE DUNWOODY RD
ATLANTA, GA 30328

PLUS FOUR |NC
PO BOX 95846
LAS VEGAS, NV 89193

DESERT RAD|OLOG|ST
PO BOX 1645
|ND|ANAPOL|S, |N 46206

REcEivABi_Es PERFoRMANcE
20816 44TH AVE wEsT
i_uNwooD, wA 98036

CRED|TOR MATR|X

Page 62 of 63

Case 19-10303-btb Doc 1

DlRECT TV
PO BOX 1645
lND|ANAPOL|S, |N 46206

HLS C)F NEVADA
PO BOX 94703
LAS VEGAS, NV 89193

LOBEL FlNANC|AL
777 N RA|NBOW BLVD STE 175
LAS VEGAS NV 89107

l\/lARK A K|RKORSKY, PC
8020 W SAHARA AVE STE 225
LAS VEGAS, NV 89117

LAS VEGAS TOWNSH|P CONSTABLE
301 E. CLARK AVE STE 100
LAS VEGAS, NV 89101

Entered 01/18/19 13:54:39 Page 63 of 63

 

